Citation Nr: 1036813	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-32 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for thyroid cancer, to include 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This decision, in pertinent part, denied 
service connection for thyroid cancer.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Thyroid cancer was not the result of in service exposure to 
Agent Orange, and may not be presumed to have been the result of 
Agent Orange exposure.

3.  The evidence of record demonstrates the Veteran's thyroid 
cancer is not a result of any established event, injury, or 
disease during active service, nor was it shown within one year 
following separation from service.


CONCLUSION OF LAW

Thyroid cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been incurred in 
service, to include as due to herbicide exposure or other causes.  
38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for thyroid 
cancer secondary to Agent Orange (herbicide) exposure was 
received in November 2005.  Thereafter, he was notified of the 
general provisions of the VCAA in correspondence dated in 
November 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims, 
and provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a statement of the case 
was issued in June 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  This 
information was provided to the Veteran by correspondence in 
March 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records and 
private treatment records have been obtained and associated with 
his claims file.  He has also been provided with a VA thyroid and 
parathyroid diseases examination to assess the current nature and 
etiology of his thyroid cancer disability.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a) (2009).

The Veteran is entitled to a presumption of service connection if 
he is diagnosed with certain enumerated diseases, associated with 
exposure to certain herbicide agents, if he served in the 
Republic of Vietnam during the prescribed period.  See 38 C.F.R. 
§§ 3.307, 3.309 (2009); 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2010).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a) (2009).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. § 3.313(a) (2009).

The Secretary of the Department of Veterans Affairs, under the 
authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam Era is warranted for the following conditions: chloracne 
or other acneform disease consistent with chloracne; type II 
diabetes mellitus; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease and ischemic heart disease; and 
soft-tissue sarcoma (other than osteasarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. §3.309(e). 

Notwithstanding the foregoing presumptive provisions, the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see 
also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, 
presumption is not the sole method for showing causation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran's DD Form 214 (separation from service) indicated 
that he served in the Air Force from November 1965 until February 
1969.  The Personnel Information Exchange System (PIES) verified 
Vietnam service from November 1967 until November 1968.

Service treatment records are entirely silent for any complaints, 
findings or reference to any endocrine problems, including 
thyroid complaints.  The Veteran's November 1965 enlistment 
examination and February 1969 separation examination reported 
normal clinical evaluation findings for the endocrine system.

A February 2005 private treatment note signed by R. C. W., M.D., 
reported a large, right thyroid nodule.  The Veteran stated he 
had no family history of thyroid disease, no history of radiation 
exposure, and a positive history of asbestos exposure.

A February 2005 private radiology note indicated a large mass 
involving the right lobe of the Veteran's thyroid gland.  The 
thyroid ultrasound note stated that the large, dominant nodule 
was indeterminate for malignancy and further evaluation with a 
biopsy was recommended.

A March 2005 private pathology report listed a final diagnosis of 
angioinvasive follicular carcinoma with focal hurthle cell 
differentiation after the Veteran underwent a right lobe thyroid 
lobectomy.

An April 2005 private operative note detailed surgery where the 
Veteran's thyroid was completely removed.  The pre- and post- 
operative diagnoses were cancer of the thyroid.  A post-operative 
discharge summary diagnosis by Dr. W. was follicular carcinoma of 
the thyroid.

An October 2005 private endocrinology treatment record assessment 
noted follicular thyroid carcinoma, status post thyroidectomy and 
high dose radioactive iodine ablation in May 2005.

A November 2005 private treatment note signed by Dr. R. indicated 
that the Veteran had no family history of thyroid cancer and that 
the Veteran had a history of exposure to radiation.   

In a May 2006 VA thyroid and parathyroid diseases examination, 
the Veteran reported a diagnosis of thyroid cancer, follicular 
type, in March 2005.  The examining physician diagnosed 
follicular thyroid cancer and stated that he was not familiar 
with any association between thyroid cancer and Agent Orange 
(herbicide) exposure.  The physician also reported that he looked 
at the American Cancer website and did not see any information 
which showed a link between thyroid cancer and Agent Orange.  He 
further indicated that because it does not appear thyroid cancer 
is associated with Agent Orange at this time, he must state that 
it is less likely than not that the Veteran's thyroid cancer is 
related to Agent Orange exposure.  

The Veteran also submitted a statement dated October 2006 in 
which he related that if herbicides can cause cancer in one part 
of the body then surely they can cause it in the thyroid.  He 
further stated that he felt thyroid cancer will someday be a 
presumptive disability associated with herbicide exposure.

Analysis

The Veteran contends that he has thyroid cancer as a result of 
exposure to Agent Orange in Vietnam during the Vietnam era.

As discussed above, in order for service connection to be 
granted, three elements must be satisfied: (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson, supra.  
With respect to the current disability element, it is undisputed 
that the Veteran has a current disability from thyroid cancer.  
As for the in-service incurrence or aggravation element, the 
Veteran served in Vietnam, as evidenced by the record, so 
exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f).  
The Board, however, observes that the thyroid cancer did not 
first manifest until 2005, long after the one year presumptive 
period in 38 C.F.R. § 3.309(a), and the Veteran does not appear 
to contend otherwise.  Thus, there is no competent evidence that 
thyroid cancer was manifested to a compensable degree within one 
year following service discharge.

With respect to the medical nexus element, a presumptive 
connection between herbicide exposure and thyroid cancer has not 
been established.  Thyroid cancer is not listed among the 
presumptive diseases recognized by VA as having been the result 
of exposure to herbicides while in Vietnam.

The Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed and 
is within the realm of his personal knowledge, but he not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  The Board is aware of the 
Veteran's allegation that because herbicide exposure can cause 
cancer in one part of the body, it can cause cancer in other 
parts of the body and that someday he believes thyroid cancer 
will be associated with herbicide exposure.  At the present time, 
based on scientific research and the findings of the medical 
community, the Secretary has determined which disease processes 
are attributable to herbicide exposure, and thyroid cancer is not 
one of them.  The Board is bound by the applicable statutes and 
regulations pertaining to VA.  See 38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 19.5 (2009).  

Nonetheless, the Veteran may still prevail in his claim regarding 
thyroid cancer if he can present competent medical evidence 
showing a nexus between herbicide exposure during service and his 
development of the thyroid cancer.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In this case, the only etiology opinion 
of record is the VA physician's May 2006 opinion that it is less 
likely than not that the Veteran's thyroid cancer is associated 
with Agent Orange exposure.  The Board finds this opinion 
persuasive because the opinion was supported by review of the 
entire claims file; physical examination of the Veteran; and 
review of the American Cancer website.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion 
that contributes to the probative value to a medical opinion).  
The examiner provided a rationale for his opinion.  There is no 
competent evidence to refute this medical opinion.

Based on a review of all the evidence of record, the Board finds 
that the preponderance of evidence is against the award of 
service connection for thyroid cancer as a result of herbicide 
exposure.  The benefit-of-the-doubt rule is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 55.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for thyroid cancer, to include 
as secondary to herbicide exposure is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


